 1:21-bk-70565 Doc#: 10 Filed: 08/26/21 Entered: 08/26/21 11:03:47 Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

    IN RE: KRISTINA L. WARD                                             CASE NO: 1:21-bk-70565
           DEBTOR                                                       CHAPTER 7

                             NOTICE OF OPPORTUNITY TO OBJECT
                      TO MOTION TO REOPEN CASE FOR THE LIMITED
                            PURPOSE OF FILING OFFICIAL FORM 23
        You are hereby notified that the captioned debtor has filed the attached Motion to Reopen Case
for the Limited Purpose of Filing Official Form 23 pursuant to Rules 2002 and 9024 of the Federal
Rules of Bankruptcy Procedure. Responses and objections to the Motion must be filed with the
Bankruptcy Court at 300 W. 2nd Street, Little Rock, Arkansas 72201 in writing within 21 days from
the date of this notice, with copies to the attorney for the debtor and M. Randy Rice, Chapter 7 Trustee,
124 W. Capitol, Ste.1850, Little Rock, Arkansas 72201.
        If objections to the Motion are filed, they will be set for hearing by subsequent notice. If no
objections are received, the Motion may be approved without further notice or hearing.

                                                        Honey Law Firm, P.A.
                                                        PO Box 1254
                                                        Hot Springs, AR 71902-1254
                                                        (501) 321-1007 Telephone
                                                        (501) 321-1255 Facsimile
                                                        alexandra@honeylawfirm.com

                                                        /s/ Alexandra Honey
                                                        Alexandra Honey (2020048)

                                 CERTIFICATE OF MAILING
         The undersigned hereby certifies that a true and correct copy of the attached Motion to
Reopen Case for the limited purpose of filing Official Form 23 has been served by CM/ECF to M.
Randy Rice, Chapter 7 Trustee; United States Trustee; and served by U.S. Mail, postage prepaid to
the following on August 26, 2021:

Department of Finance and Administration       AR Department of Workforce Services
Legal Division Room 2380                       Legal Division
P.O. Box 1272                                  P.O. Box 2981
Little Rock, AR 72203                          Little Rock, AR 72203

Internal Revenue Service                       U.S. Attorney, Western District of Arkansas
P.O. Box 7346                                  414 Parker Ave.
Philadelphia, PA 19101-7346                    Fort Smith, Arkansas 72901

And to all creditors whose names and addresses are set forth on the following creditor matrix.

                                                          /s/ Alexandra Honey
                                                          Alexandra Honey
 1:21-bk-70565 Doc#: 10 Filed: 08/26/21 Entered: 08/26/21 11:03:47 Page 2 of 3




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

    IN RE: KRISTINA L. WARD                                            CASE NO: 1:21-bk-70565
           DEBTOR                                                      CHAPTER 7

                         MOTION TO REOPEN CASE
            FOR THE LIMITED PURPOSE OF FILING OFFICIAL FORM 23

       Comes now the debtor, Kristina L. Ward, by and through her attorneys, Honey Law Firm,

P.A., and for her Motion to Reopen for the Limited Purpose of Filing Official Form 23, states:

       1. That debtor filed for relief under Chapter 7 of Title 11 on April 22, 2021.

       2. That on August 26, 2021, the Court entered a Notice of Case Closed without discharge

           for failure to file Official Form 23.

       3. Debtor completed her instructional course concerning personal financial management

           on May 13, 2021. A true and correct copy of debtor’s Certificate of Debtor

           Education is attached hereto as Exhibit A.

       4. That the debtor is seeking to reopen her Chapter 7 case to file the Official Form 23 and

           complete her case to discharge.


       WHEREFORE, the debtor prays that the Motion to Reopen Case be granted for the purpose

of filing the Official Form 23 and for all other just and proper relief.

                                                               /s/ Alexandra Honey
                                                               Alexandra Honey (2020048)
                                                               Honey Law Firm, P.A.
                                                               P.O. Box 1254
                                                               Hot Springs, AR 71902
                                                               (501) 321-1007 Telephone
                                                               (501) 321-1255 Facsimile
                                                               alexandra@honeylawfirm.com
 1:21-bk-70565 Doc#: 10 Filed: 08/26/21 Entered: 08/26/21 11:03:47 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, the undersigned attorney, do hereby certify that I have served a copy of the foregoing
pleading electronically via ECF to M. Randy Rice, Chapter 7 Trustee, and via United States Postal
Service to all Creditors on Creditor Matrix on this 26th day of August, 2021.

                                                           /s/ Alexandra Honey
                                                           Alexandra Honey
